DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-19
Withdrawn:
none
Examined:
1-19
Independent:
1 and 18
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
As detailed on the 2/4/2019 filing receipt, this application claims priority to as early as 6/14/2016.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Objection to the drawings
The 12/10/2018 drawings are objected to for lack of quality and/or readability in some figures (e.g. 7, 10, 12, etc.).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then 

Claim objections
Claims 1, 10 and 18 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1
a machine learning
Commonly, no article would precede "machine learning.
10
PROMS
The definition of the abbreviation should be include in the claim.
18
data input port...
user input device...
Articles are needed before these noun phrases, i.e. "a."



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from 

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 8, 18
generating...
a rotation...
and a slope...
The relationship is unclear between each of "a rotation..." and "a slope..." versus the previous recitations of the same elements in the "for each..." step of the method.  This rejection might be overcome by amending to delete the article "a" at each instance, in particular if each instance refers to the same "rotation" and "slope" as in the "for each..." step.

Claims 8 and 18 are rejected similarly.
1
generating...
for each of the rotation and slope
Interpretation of the recited "for each of the rotation and slope" is unclear at least because the recitation appears to be a fragment.  What were instantiated in the "for each..." step were "values of a rotation" and "values of a slope," such that the claim elements are "values."  It is not clear to what the recited "each of the rotation and slope" refers.

Claims 8 and 18 are rejected similarly.
2
the historical patient's knees
Antecedent is required by recitation of "the" but is unclear relative to the previously recited plurality of historical patients.  Possibly the recitation should read "the historical patients' knees."
6
the multiple historical kinematic parameters and the multiple simulated kinematic parameters are independent of the knee implant
It is not clear how to interpret the recited "independent of the knee implant."  For example, it is not clear what aspects of the "knee implant" are independent of the recited "parameters," e.g. type of knee implant, presence of any knee implant, other particular aspects of the knee implant, etc.  This rejection might be overcome by amending to clarify the relationships.
7
significantly
The recited "significantly" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)

reduce the current patient outcome
It is not clear how to interpret the recited "reduce the current patient outcome."  An "outcome" can be positive, negative, or neither, such that the meaning of "reduce" is unclear.  The disclosures at [14, 52] do not clarify the meaning.
8
generating one shaded surface for each of multiple surgery parameters by repeating...

generating a shaded surface spanning...
The claim begins by requiring a "surface" for each of "multiple surgery parameters by...," but the subsequent steps do not clearly follow through with analysis and the required output according to the initially recited "generating one shaded surface for each of multiple surgery parameters by repeating..."  This rejection might be overcome by completing and clarifying the integration of the "multiple surgery parameters" surgery parameters into the method.

Relatedly, it is not clear whether the final step of "generating a shaded surface" is required to be repeated as part of the "for each..." loop.  The reduced indentation of the "and" and the "generating..." are insufficient to clarify which steps are part of which of the multiple recited loops, i.e. "for each of the multiple surgery parameters" and "for each of multiple values of a rotation..."
11
the reported outcome
The recited "the reported outcome" was instantiated as "a reported patient outcome for each historical patient," such that it is unclear which outcome this recitation references.
12-13
...and the machine learning...
...and the reported patient outcomes...
These clauses separated by "and" are grammatically independent clauses and should be additionally separated by commas, in particular to clarify parsing of the overall claim.

Relatedly, the overall punctuation of this claim is not interpretable.  It is not clear how to interpret the recited "historical demographic and patient questionnaire data capture parameters."  

Similarly, the recited "a relationship between the historical demographic and patient questionnaire data capture parameters" is unclear at least as to whether the "relationship" is one relationship among the multiple parameters, etc.

Similarly, it is unclear what is the subject of the verb "comprises," noting that the subject should be singular.

Claim 13 is rejected similarly.



on kinematic expert knowledge modelled factors and beliefs
Notwithstanding the disclosures at [21-22, 57-58], it is not clear what is the relationship between the recited "kinematic expert knowledge" and the recited "modelled factors and beliefs."


ether the recited claim element requires
14
... or describing
It is not clear what is the preceding element of the list containing "or."  This rejection might be overcome by amending to "or is based on..."
15
applied on an individual user basis
Notwithstanding the disclosures at [22, 58], it is unclear what this recitation requires relative to the single recited instance of "a surgeon."  Even given the possibility of multiple surgeons, it is not clear what the recitation requires regarding the modeling and particularly the training of the model.
16
component placement input parameters
Notwithstanding the disclosures at [23], it is unclear what this recitation requires relative to the recited "knee implant."  The relationships between "component," "tibial component," "knee surgery" and "knee implant" are unclear.
17
...medium... that, when executed by a computer, causes...
A claim to a machine or manufacture, e.g. here a "computer readable medium," cannot directly recite a process step such as "causes."  MPEP 2173.05(p).II pertains.  This rejection might be overcome by amending to "configured to cause "
18
A computer system... comprising:...
a processor to perform...:
configuring...
Claim 18 is to a 101 machine or manufacture, i.e. a "system" in this instance, limited according to its claimed physical structure, but it is not clear what is the structure associated with the recited "configuring..." and similar steps.  The recited "processor to perform" is not interpreted as requiring structure clearly linking the "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting a data storage device, comprised by the "system," and instructions stored therein and configured according to the recited elements and steps, as supported at [63, 66, 221-222].
19
a surgeon
The relationship is unclear between this instance and that of claim 18.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
retrieving multiple machine learning model parameters indicative of a machine learning performed on historical patient records, the historical patient records comprising multiple historical kinematic parameters of each of multiple historical patients as inputs and a reported patient outcome for each historical patient as output, the machine learning model parameters being indicative of a relationship between the multiple historical kinematic parameters and the reported patient outcome;
The recited "a machine learning performed..." is interpreted as a product-by-process element, i.e. the recited "machine learning" limited according to any structure clearly required by the recited product-by-process limitation of having been "performed."  The recited "performed" is not itself claimed and is limiting only to the extent that the structure of the "machine learning" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).




Subject matter clear of the prior art
Subject to resolution of the above 112 rejections, claims 1-19 are clear of the prior art.  Close art, for example De Guise (as cited on the attached "Notice of References Cited" form 892), while addressing aspects of the instant claims including machine learning, does not teach the instant combination of particular surgeon input, historical patient records, tibial parameters and outcome estimation, and it is not clear that any combination of art would have rendered the claims obvious.




Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-19 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of estimating patient outcomes including the JE elements of "configuring...," "performing...," "estimating..." and "generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only 
Preliminarily, at this 1st step of the analysis, elements of independent claim 18 are interpreted as directed to the abstract idea of estimating patient outcomes including the JE elements of "configuring...," "performing...," "estimating..." and "to generate...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims are analogous to an abstract idea in the form of at least a method of organizing human activity, such as the practice of a technologist, scientist, medical professional or a computer performing analogous functions (e.g. BASCOM, BSG, Meyer as cited in MPEP 2106).
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include the mathematical modeling operations inherent in the recited "performing..." and "estimating..." including kinematic relationships and statistical formulas inherent to those steps.
The preceding case law examples are cited for the basic form of their identified abstract ideas, 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 18 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving," "data input port," "user input device" and "data source connection" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by De Guise (as cited on the attached "Notice of References Cited" form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part 
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 18
Summing up the above Mayo/Alice analysis of claims 1 and 18, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-17 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 19: "display device...," as exemplified by De Guise.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence 
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631